 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA
10
11   ROSALIA EDENS,                                        Case No.: 2:19-cv-00747-RFB-VCF
12          Plaintiff(s),                                                 Order
13   v.                                                              [Docket No. 15]
14   NAH-LVH, LLC,
15          Defendant(s).
16         Pending before the Court is a stipulation to continue the early neutral evaluation. Docket
17 No. 15. As a one-time courtesy to counsel, the Court will resolve the stipulation on its merits even
18 though it is admittedly untimely. The Court expects strict compliance with its orders in the future.
19 For good cause shown, the stipulation is GRANTED.                The early neutral evaluation is
20 CONTINUED to 1:30 p.m. on October 2, 2019. Early neutral evaluation statements must be
21 submitted by September 25, 2019.
22         IT IS SO ORDERED.
23         Dated: August 1, 2019
24                                                              ______________________________
                                                                Nancy J. Koppe
25                                                              United States Magistrate Judge
26
27
28

                                                    1
